Title: Francis Adrian Van der Kemp to Thomas Jefferson, 4 June 1816
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


            
              Sir!
              Oldenbarneveld 4 June 1816.
            
            Accept mÿ Sincerest thanks for the distinguished proof of your confidential esteem, with which you have been pleased to gratifÿ me. I Suppose, I consult your wishes, to copÿ it, and Send it in mÿ handwriting to mÿ friend in England, for publication in the Month. Repos. of Theol. with the expressed request, that neither he or his friends by insinuation or allusion Should drop a hint in with respect to the presumtive Author—but invite a fair discussion of this interesting Subject—except leave to act in a contrarÿ course was obtained from me in expressed words.
            I know from experience—my master Van der Marck Prof. at Law—having been a victim to a persecuting clergÿ—not because he was not Orthodox—which he was indeed in a Superlative degree, but because he resisted the Hierarchy, and would not Submit to clerical power—and, had I not received this lesson in my youth, the warnings of my friend Adams—before I crossed the Atlantic—not to meddle here with topics of controversy—would have been Solemn enough, to make me avoid that rock—and generally—with one or two exceptions—I Steered freer. A Sketch of the hist. of Calvin and Servetus was inserted in the V vol. of the Monthl. Repos. for 1810—but—yet—incedis per ignes—
            An estimate of the doctrine of Jezus—and a view of his historÿ—on the proposed plan are two desirable Subjects—requiring more candour than learning—an unbiassed mind—and ardent love of truth. Such an investigation, even if it
			 is not at first, carried to perfection must effectuallÿ promote the Gospel-cause, which—in my opinion—Stands Stedfast, on a rock.
            All heterogeneous materials ought to be carefullÿ Set aside—nothing precariously assumed, and from one undisputed or proved fact proceeded to the next. The Sublime doctrine of a first wise—and good Being—the pure and elevated moral doctrine—with the certainty of a future life contain the Summarÿ of the Christ: Revelation—the  remaining are hay and Stubbles. You presume, that according with this plan, I have adopted the Divine interposition—miracles—the revival of a man—died on the cross—without this last point, I can not perceive, that with all the excellence of that doctrine above others—we have advanced one Single Step farther than before—Immortality remains desirable—but cannot be proved.
            On this Subject you will permit me a few words more—In my youth—educated as others—but Surrounded with young men of Superior Talents—I Soon rejected what—though not examined—appeared absurd—inquired for myself—and ransacked all, that was written on the Subject in France and England: Soon I was convinced that truth was not the only aim of the opposers—neither was allways at their Side An utter Stranger to polemical Divinity, as what I had learnd from the catechism—well
			 armed with preparatory knowledge of Languages—hist. and Antiquities—I resolved—to enquire in the truth. I became persuaded of the hist. truth of christianity—now I proceeded to examine its
			 doctrine.
			 If it had a divine origine, it must be So plain „that any man, of the meanest capacities—but with a Sound head and honest heart, could discover it with ease„ With this axiom—taken for granted—I
			 Supposed—the four Evang: and Acts must contain this doctrine: these I would endeavour to read, as if theÿ were Send me, and I had lived in those times—however with the allowance—that even
			 now—they
			 ought to have the Same effect. All what I did not plainly understand—at first—by an attent perusal—I passed bÿ—This was Not for me. At the end of mÿ enquiry—the doctrine, I had gathered—was plain and Simple—I renewed the perusal—Several
			 times—without further progress—and have Since forty years—having more than once repeated the this critical examination—not gathered a more ample Stock; by this, you must perceive—that I am no proper person to enter the list of the Champions of divinity—neither am I longing to obtain that
			 distinction.
            I hope—your life maÿ be Spared—to finish your plan—of which I anticipate, that it must do good. Several years past I Send to my old friend Dr. Toulmin a life of Jezus—which—as he informed me then, never reached him—I cannot repair that loss—as by the Sale of my large Librarÿ—before I left Europe,  retainïng only a few remnants of ancient
			 and modern Literature and history and Philosophy, I would be unable to retrace that plan—but—as I possess manÿ Separate fragments—relating to this Subject, if my days are prolonged—I may yet, and
			 it
			 is my intention, institute an Inquirÿ—„what there is in the Jewish writings about a Messiah—what opinions the cotemporaries of Jezus—friends and foes had of him—and what he instilled in his
			 disciples—what they learned of him in Public.„ You will Say—this is not an easÿ task—and In this I agree—but I deem it feasible.
            I include a copÿ of the Letter—which I send to England—to accompany it and am confident, that my Correspondents Shall make no abuse of it bÿ any hints—even the most distant.
            Are you acquainted with Goëthens ingenious conjecture—„that not one word—of what we call the Decalogus, was written on the two Tables„?—it is in IV vol. of his Schrïften. if unknown to you, and you wish to See it, I
			 Shall make a translation, as Soon as the Season of labouring—to which I Must Submit is over—and the fall or winter permits me to return to my Studÿ.
            
              Permit me to Sollicit the continuance of your favourable regard and believe, that I remain with Sentiments of high respect
              Sir! Your most obed: and obed obliged Sert
              Fr. Adr. vander Kemp
            
          